Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 12/01/21.
Claims 1-27 are under examination.


Information Disclosure Statement
4.	The information disclosure statement (s) submitted on 12/07/21 have being considered by the examiner and are made of record in the application file. 

Drawings
5.	The drawings filed on 12/01/21 are accepted by the examiner.


Specification Objections
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
7.	Claim 27, in part, recites, "a computer storage medium…" in line the preamble and the specification (Paragraph 0079) fails to have antecedent basis for the terms in the claims. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the title to: “HANDOVER DELAY REDUCTION OPERATING IN A CELL USING UNLICENSED SPECRUM”
Appropriate Correction is required.

Claim Objections 
9.	Claims 1, 5-6, 10, 14-15, 18-19, 23-24 & 27 are objected to because of the following informalities:  
10.	Claim 1, recites, “a downlink, DL, signal” in line 5 and “a discovery reference signal, DRS, subframe” in line 7 respectively. It is recommended to change to, “a downlink (DL)signal” in line 5 and “a discovery reference signal(DRS) subframe” in line 7 respectively.
11.	Claims 14 & 27 are also objected for the same reason as set forth above for claim 1.
12.	Claim 5, recites, “a physical broadcast channel, PBCH.”. It is recommended to change to, “a physical broadcast channel (PBCH)in line 2.
13.	Claim 18 is also objected for the same reason as set forth above for claim 5.
14.	Claim 6, recites, “a system information block, SIB.” in lines 2-3. It is recommended to change to, “a system information block (SIB)
15.	Claim 19 is also objected for the same reason as set forth above for claim 6.
16.	Claims 1, in part, recites, “neighbouring” in line 5 and in line 10. It is recommended to change to, “neighboring”.
17.	Claims 14 & 27 are also objected for the same reason as set forth above for claim 1.
18.	Claims 15, in part, recites, “the serving node” in line 3. Since it is recited for the first time in the claim, for clarity it is suggested to change “ serving node” to “a serving node”.
19.	Claims 9, in part, recites, “the received signal” in line 1. Since it is recited for the first time in the claim, for clarity it is suggested to change “ received signal” to “a received signal”.
20.	Claim 24 is also objected for the same reason as set forth above for claim 9.
21.	Claims 10, in part, recites, “the age of the previously stored data” in line 4. Since it is recited for the first time in the claim, for clarity it is suggested to change “ age of the previously stored data” to “an age of the previously stored data”.
22.	Claim 23 is also objected for the same reason as set forth above for claim 10.
Appropriate Correction is required.


Claim Rejections - 35 USC § 101
23.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

24.	Claim 27 is rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
	Claim 27 recites, “a computer storage medium….” in the preamble of the claim.
In the specification (2022/0095178), Para. 0079 recites, as follows:
“The methods according to the present disclosure is suitable for implementation with aid of processing means, such as computers and/or processors, especially for the case where the processing element 308 demonstrated above comprises a processor handling mobility. Therefore, there is provided computer programs, comprising instructions arranged to cause the processing means, processor, or computer to perform the steps of any of the methods according to any of the embodiments described with reference to FIGS. 1 and 2. The computer programs preferably comprise program code which is stored on a computer readable medium 400, as illustrated in FIG. 4, which can be loaded and executed by a processing means, processor, or computer 402 to cause it to perform the methods, respectively, according to embodiments of the present disclosure, preferably as any of the embodiments described with reference to FIGS. 1 and 2. The computer 402 and computer program product 400 can be arranged to execute the program code sequentially where actions of the any of the methods are performed stepwise, but may as well be performed on a real-time basis, for example as discussed above for the refresh procedure 200. The processing means, processor, or computer 402 is preferably what normally is referred to as an embedded system. Thus, the depicted computer readable medium 400 and computer 402 in FIG. 4 should be construed to be for illustrative purposes only to provide understanding of the principle, and not to be construed as any direct illustration of the elements”

 “a computer storage medium” belongs to the intrinsic non statutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (See In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
25.	In view of the above analysis, claim 27 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.

Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
27.	Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of Zhang et al. (U.S. Patent No. 11, 223, 982 B2).
Regarding to claim 1: Zhang discloses a method performed by a wireless communication device for reducing handover delay, the wireless communication device being configured to operate in a cellular communication system and to operate in a cell using unlicensed spectrum, the method comprising (See claim 1; lines 1-5):
receiving a downlink, DL, signal from a first network node operating a neighbouring cell operating in the unlicensed spectrum, the DL signal comprising a discovery reference signal, DRS, subframe (See claim 1; lines 6-10); 
receiving a handover command from a second network node operating a serving cell where the neighbouring cell is a target cell (See claim 1; lines 11-13); and 
performing a random access procedure for handover to the target cell, the performing of the random access procedure being performed directly after the reception of the handover command based on data associated with the DRS subframe without trying to receive the periodically provided target cell DRS (See claim 1; lines 14-19).
Regarding to claim 2: Zhang discloses a method, wherein initiation of the random access procedure is performed within a handover interruption time, wherein the handover interruption time is one of: calculated considering a limited search time for the DRS of the target cell; configured by a serving node; and a predetermined time (See claim 1; lines 14-19).
Regarding to claim 3: Zhang discloses a method, wherein the performing of the random access procedure is performed based on the data associated with the DRS subframe when the data associated with the DRS subframe is determined to be valid (See claim 3).
Regarding to claim 4: Zhang discloses a method, wherein the data associated with the DRS subframe is determined to be valid based on any one of: age of the data associated with the DRS subframe; signal quality at reception of the data associated with the DRS subframe; and target cell timing drift (See claim 4).
Regarding to claim 5: Zhang discloses a method, wherein the data associated with the DRS subframe includes a physical broadcast channel, PBCH, wherein the performing of the random access procedure is based on frame timing associated with the PBCH (See claim 5).
Regarding to claim 6: Zhang discloses a method, wherein the data associated with the DRS subframe includes a system information block, SIB, received via a physical downlink shared channel, PDSCH (See claim 6).
Regarding to claim 7: Zhang discloses a method, wherein the data associated with the DRS subframe is stored as raw received data, and the performing of the random access procedure includes decoding the raw received data (See claim 7).
Regarding to claim 8: Zhang discloses a method, wherein received raw data is soft combined with stored raw data, wherein the decoding is performed for the soft-combined raw data (See claim 8).
Regarding to claim 9: Zhang discloses a method, wherein the data associated with the DRS subframe is achieved by decoding the received signal (See claim 9).
Regarding to claim 10: Zhang discloses a method, wherein the receiving of the DL signal for acquiring the data associated with the DRS subframe comprise a refresh procedure of stored data including: measuring quality of a newly received DL signal; comparing the measured quality with a measured quality of previously acquired data, wherein the previously acquired data is: maintained if: the measured quality is below the quality of the previously acquired data; and the age of the previously acquired data is below an ageing time threshold; and replaced otherwise by data associated with the DRS subframe of the newly received DL signal (See claim 10).
Regarding to claim 11: Zhang discloses a method, wherein the quality comprises any one of: signal-to-noise ratio, SNR; signal-to-interference ratio, SIR; signal-to-interference-and-noise ratio, SINR; reference signal received power, RSRP; and reference signal received quality, RSRQ (See claim 11).
Regarding to claim 12: Zhang discloses a method, wherein the ageing time threshold is calculated based on estimated time drift in relation to the target node (See claim 12).

Regarding to claim 13: Zhang discloses a method, wherein the handover is from a cell operating in one of a licensed and an unlicensed spectrum (See claim 13).
Regarding to claim 14: Zhang discloses a wireless communication device configured to operate in a cellular communication system and to operate in a cell using unlicensed spectrum, the wireless communication device comprising (See Claim 14; lines 1-4): 
a receiver configured to receive a downlink, DL, signal from a first network node operating a neighbouring cell operating in the unlicensed spectrum, the DL signal comprising a discovery reference signal, DRS, subframe (See Claim 14; lines 5-9); and 
the wireless communication device is configured to, upon receiving a handover command on a handover from a second network node operating a serving cell to a target cell, where the neighbouring cell is the target cell, perform a random access procedure for handover to the target cell, the device being configured to perform the random access procedure directly based on data associated with the DRS subframe without trying to receive the target cell DRS after the reception of the handover command (See Claim 14; lines 22-30).
Regarding to claim 15: Zhang discloses a wireless communication device, wherein the device is configured to initiate the random access procedure within a handover interruption time, wherein the handover interruption time is one of: calculated considering a limited search time for the DRS of the target cell; configured by the serving node; and a predetermined time (See Claim 15).
Regarding to claim 16: Zhang discloses a wireless communication device, wherein the random access procedure is performed based on the data associated with the DRS subframe when the data associated with the DRS subframe is determined to be valid (See Claim 16).
Regarding to claim 17: Zhang discloses a wireless communication device, wherein the data associated with the DRS subframe is determined to be valid based on any one of: age of the data associated with the DRS subframe; signal quality at reception of the data associated with the DRS subframe; and target cell timing drift (See Claim 17).
Regarding to claim 18: Zhang discloses a wireless communication device, wherein the data associated with the DRS subframe includes a physical broadcast channel, PBCH, wherein the performing of the random access procedure is based on frame timing associated with the PBCH (See Claim 18).
Regarding to claim 19: Zhang discloses a wireless communication device, wherein the data associated with the DRS subframe includes a system information block, SIB, received via a physical downlink shared channel, PDSCH (See Claim 19).
Regarding to claim 20: Zhang discloses a wireless communication device,  wherein the data associated with the DRS subframe is stored as raw received data, and the device is configured to decode the raw received data when performing the random access procedure (See Claim 20).
Regarding to claim 21: Zhang discloses a wireless communication device, wherein the device is configured to soft combine received raw data with stored raw data, wherein the decoding is performed for the soft-combined raw data (See Claim 21).
Regarding to claim 22: Zhang discloses a wireless communication device, wherein the data associated with the DRS subframe is achieved by decoding the received signal (See Claim 22).
Regarding to claim 23: Zhang discloses a wireless communication device, wherein the device is configured to, upon performing the receiving of the DL signal for acquiring the data associated with the DRS subframe, refresh acquired data associated with the DRS subframe by: measuring quality of a newly received DL signal; and comparing the measured quality with quality of previously acquired data, wherein the previously acquired data is: maintained if: the measured quality is below the quality of the previously acquired data; and the age of the previously acquired data is below an ageing time threshold; and replaced otherwise by data associated with the DRS subframe of the newly received DL signal (See Claim 23).
Regarding to claim 24: Zhang discloses a wireless communication device, wherein the quality comprises any one of: signal-to-noise ratio, SNR; signal-to-interference ratio, SIR; signal-to-interference-and-noise ratio, SINR; reference signal received power, RSRP; and reference signal received quality, RSRQ (See Claim 24).
Regarding to claim 25: Zhang discloses a wireless communication device, wherein the ageing time threshold is calculated based on estimated time drift in relation to the target node (See Claim 25).
Regarding to claim 26: Zhang discloses a wireless communication device, wherein the handover is from a cell operating in licensed or unlicensed spectrum (See Claim 26).
Regarding to claim 27: Zhang discloses a computer storage medium storing a computer program comprising instructions which, when executed on a processor of a wireless communication device, causes the wireless communication device to perform a method, the method comprising (See Claim 27; lines 1-9): 
receiving a downlink, DL, signal from a first network node operating a neighbouring cell operating in an unlicensed spectrum, the DL signal comprising a discovery reference signal, DRS, subframe (See Claim 27; lines 10-13);
 receiving a handover command from a second network node operating a serving cell where the neighbouring cell is a target cell (See Claim 27; lines 15-17); and 
performing a random access procedure for handover to the target cell, the performing of the random access procedure being performed directly after the reception of the handover command based on data associated with the DRS subframe without trying to receive the periodically provided target cell DRS (See Claim 27; lines 18-22).

Allowable Subject Matter
28.	Claims 1-27 would be allowed if amend or file a Terminal Disclaimer (TD) against the parent application as set forth above.
29.	The following is a statement of reasons for the indication of allowable subject matter: 
30.	Amended claim 1 & 14 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
31.	In claims 1 & 14: “the device being configured to perform the random access procedure directly based on data associated with the DRS subframe without trying to receive the target cell DRS after the reception of the handover command” in combination with other limitations recited as specified in claims 1 & 14.
32.	In claims 1 & 14: Note that the first closest prior art Marinier, (2016/0066255)” discloses a wireless communication device (See FIG. 1B & Para. 0027; WTRU 102) configured to operate in a cellular communication system and to operate in a cell using unlicensed spectrum, the wireless communication device comprising: 
a receiver (See FIG. 1B & Para. 0027; WTRU 102 includes Transceiver 120) configured to receive a downlink, DL, signal from a first network node operating a neighbouring cell operating in the unlicensed spectrum (See Para. 0006, 0070 & 0072; A WTRU detects a state of a cell by detecting a discovery reference signal (DRS) and determining the state of the cell based on the DRS. enable a WTRU to obtain cell detection information for a neighbor cell, e.g., a cell to which the WTRU may not be connected. The WTRU detects the presence and identify at least one property of at least one auxiliary synchronization signal (AuSS), discovery signal, or reference signal transmitted by a cell to accelerate the detection and identification of that cell and gain timing information), the DL signal  comprising a discovery reference signal, DRS, subframe (See Para. 107 & 108; Discovery signals may be transmitted according to different subframe patterns and the WTRU may attempt to detect a synchronization signal (e.g., PSS, SSS, or AuSS) of a neighbor cell in a subframe ... where PSS/SSS or AuSS of the serving cell is received), 
the DL signal comprising a discovery reference signal, DRS, subframe; and the wireless communication device is configured to, upon receiving a handover command on a handover from a second network node operating a serving cell to a target cell (See Para. 0058; random access procedure may be triggered, for example, by reception of a RRC Connection Reconfiguration with a mobilityControlinformation information element (IE) (e.g., handover (HO) command)), where the neighbouring cell is the target cell, perform a random access procedure for handover to the target cell (See Para. 0058; WTRU accesses the resources of an eNB by performing a contention-based random access (CBRA) or a contention-free random access (CFRA), for example, when operating in a connected mode ... A random access procedure may be triggered, for example, by ... reception of a RRC Connection Reconfiguration with a mobilityControlinformation information element (IE) (e.g., handover (HO) command),.
Note that the second prior art Malladi (2016/0007353 A1)  discloses a neighboring cell operating in the unlicensed spectrum (See Para. 0055 & 0070; uplink and downlink transmissions over an unlicensed radio frequency spectrum band, in some examples, the unlicensed radio frequency spectrum band may be used for cellular communications (e.g., Long Term Evolution (LTE) communications or LTE-Advanced (LTE-A) communications. LTE/LTE-A may be deployed under different scenarios using the unlicensed radio frequency spectrum band. The deployment scenarios may include a supplemental downlink mode in which LTE/LTE-A downlink communications in the licensed radio frequency spectrum band may be offloaded to the unlicensed radio frequency spectrum band, a carrier aggregation mode in which both LTE/ LTE-A downlink and uplink communications may be offloaded from the licensed radio frequency spectrum band to the unlicensed radio frequency spectrum band, or a standalone mode in which LTE/LTE-A downlink and uplink communications between a base station 105 and a wireless device 115 may take place in the unlicensed radio frequency spectrum band).
33.	Thus, neither Marinier nor Malladi, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.


Conclusion
34.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Chen et al. 2019/0110300 A1 (Title: Random access channel resource selection in multi-beam environment) (See abstract, Para. 0003-0004 & 0058).
	B.	Zhang et al. 2020/0196207 A1 (Title: Handover delay reduction method) (See abstract & Para. 0103, 0119 & 0175).
	C.	Deenoo et al. 2016/0021581 (Title: Packet data convergence protocol placement) (See Para. 0046, 0058 & 0060).

35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469